PER CURIAM.
Treating appellant’s Motion to Classify Jurisdiction, filed on October 21, 2013, as a response to its show cause order of October 11, 2013, the Court has determined that the Order Denying Request to Remove Lien is not an independently reviewable order and that this appeal is duplica-tive of the certiorari proceedings in case number 1D13-3615. See Mobley v. McNeil, 989 So.2d 1215 (Fla. 1st DCA *3632008). Accordingly, the appeal is dismissed.
WETHERELL, SWANSON, and OSTERHAUS, JJ., concur.